Case 18-23793-CMG            Doc 20       Filed 11/16/18 Entered 11/16/18 18:10:49       Desc Main
                                         Document      Page 1 of 4


Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorney for BSI Financial Services as servicer for
U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------X
                                                                :
  IN RE:                                                        :   CASE NO.: 18-23793
                                                                :
  Peter J Campisi                                               :   CHAPTER: 13
                                                                :
  Debtor                                                        :   HON. JUDGE.:
                                                                :
                                                                    KATHRYN C. FERGUSON
  ------------------------------------------------------------X :
                                                 HEARING DATE:
                                               : November 19, 2018 at 10:00 AM
                                               :
                                               :
                      NOTICE OF OBJECTION TO CONFIRMATION OF PLAN

        PLEASE TAKE NOTICE that BSI Financial Services as servicer for U.S. Bank Trust

National Association, as Trustee of the Igloo Series III Trust (“Secured Creditor”), the holder of

a mortgage on real property of the debtor(s), by and through its undersigned attorneys, hereby

objects to the confirmation of the Chapter 13 Plan on grounds including:


    1. Debtor(s) plan fails to provide for the claim of Secured Creditor. The objecting creditor is
       due arrears of approximately $253,226.87 which is fully set forth in the filed Proof of
       Claim No. 8-1.

    2. Debtor(s) plan as proposed appears to contemplate that there will be no cure for the pre-
       petition arrears of Secured Creditor unless or until a loan modification is achieved. The
       requirements of 11 U.S.C. § 1322(d)(2) do not provide for payment over a period longer
       than 5 years. Moreover, the debtor(s) are obligated to cure the arrears due to the objecting
       creditor within a reasonable time pursuant to 11 U.S.C § 1322 (b)(5). Accordingly, in the
       event that the ongoing loss mitigation efforts are not successful, the plan fails to satisfy
       the confirmation requirements of 11 U.S.C. § 1325(a)(1).
Case 18-23793-CMG        Doc 20     Filed 11/16/18 Entered 11/16/18 18:10:49            Desc Main
                                   Document      Page 2 of 4



   3. Debtor(s) seeks to modify the rights of Secured Creditor, which is the holder of a claim
      secured only by a security interest in real property that is the principal residence of the
      debtor(s).

   4. Debtor(s) proposed plan fails to comply with the requirements of the Bankruptcy Code
      and is not proposed in good faith.

   5. Debtor(s) proposed plan does not provide that Secured Creditor retain its lien.

   6. Debtor(s) proposed plan is not feasible.

   7. Debtor(s) proposed plan fails to comply with other applicable provisions of Title 11.


      In the event any portion of the claim is deemed to be an unsecured claim as defined by
   the Code, objection is hereby made pursuant to 11 U.S.C § 1325(a)(4) and 1325(b), et seq.
   unless the plan provides for full payment of the claim.




                                                              FRIEDMAN VARTOLO LLP
                                                              85 Broad Street Suite 501
                                                              New York, New York 10004
                                                              Attorneys for Secured Creditor,
                                                               BSI Financial Services as servicer
                                                              for U.S. Bank Trust National
                                                              Association, as Trustee of the Igloo
                                                              Series III Trust

                                                             By: /s/ Jonathan Schwalb
                                                             Jonathan Schwalb, Esq.

      Date: November 16, 2018
Case 18-23793-CMG               Doc 20      Filed 11/16/18 Entered 11/16/18 18:10:49      Desc Main
                                           Document      Page 3 of 4


     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     Attorneys for BSI Financial Services as servicer     Case No.:                 18-23793
                                                                              ____________________
     for U.S. Bank Trust National Association, as
     Trustee of the Igloo Series III Trust                Chapter:                     13
                                                                              ____________________


     In Re:                                               Adv. No.:           ____________________
     Peter J Campisi                                      Hearing Date:   November 19, 2018 at 10:00 AM
                                                                             ____________________

                                                          +RQJudge:          Christine M. Gravelle
                                                                              ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Theodore Weber              :

           ‫ ܆‬represent ______________________________ in the this matter.

                                             Jonathan Schwalb, Esq.
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
           ______________________________
           BSI Financial Services         in the this matter.

           ‫ ܆‬am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                    November 16, 2018      , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Notice of Objection to Confirmation of Plan



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           November 16, 2018                             /s/ Theodore Weber
                                                         __________________________________
                                                         Signature
Case 18-23793-CMG      Doc 20    Filed 11/16/18 Entered 11/16/18 18:10:49        Desc Main
                                Document      Page 4 of 4




 Name and Address of Party Served       Relationship of               Mode of Service
                                       Party to the Case
 Peter J Campisi                                           ‫ ܆‬Hand-delivered
 47 Nathan Dr
                                     Debtor(s)             ‫ ܆‬Regular mail
 Old Bridge, NJ 08857-2789
                                                           ‫ ܆‬Certified mail/RR
                                                           ‫ ܆‬E-mail
                                                           ‫ ܆‬Notice of Electronic Filing (NEF)
                                                           ‫ ܆‬Other _____________________
                                                             (as authorized by the court *)

Yakov Rudikh                                               ‫ ܆‬Hand-delivered
Rudikh and Associates
223 Route 18 South                   Debtor(s) Attorney    ‫ ܆‬Regular mail
Suite 204                                                  ‫ ܆‬Certified mail/RR
East Brunswick, NJ 08816
                                                           ‫ ܆‬E-mail
                                                           ‫ ܆‬Notice of Electronic Filing (NEF)
                                                           ‫ ܆‬Other _____________________
                                                             (as authorized by the court *)

Albert Russo                                               ‫ ܆‬Hand-delivered
Standing Chapter 13 Trustee
CN 4853                             Trustee                ‫ ܆‬Regular mail
Trenton, NJ 08650-4853                                     ‫ ܆‬Certified mail/RR
                                                           ‫ ܆‬E-mail
                                                           ‫ ܆‬Notice of Electronic Filing (NEF)
                                                           ‫ ܆‬Other _____________________
                                                             (as authorized by the court *)

U.S. Trustee                                               ‫ ܆‬Hand-delivered
US Dept of Justice
Office of the US Trustee            U.S. Trustee           ‫ ܆‬Regular mail
One Newark Center Ste 2100                                 ‫ ܆‬Certified mail/RR
Newark, NJ 07102
                                                           ‫ ܆‬E-mail
                                                           ‫ ܆‬Notice of Electronic Filing (NEF)
                                                           ‫ ܆‬Other _____________________
                                                             (as authorized by the court *)



                                           2
